t c summary opinion united_states tax_court john h chisolm and dionne chisolm petitioners v commissioner of internal revenue respondent docket no 27607-12s filed date john h chisolm and dionne chisolm pro sese william john gregg for respondent summary opinion dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure in a notice_of_deficiency dated date respondent determined deficiencies in petitioners’ federal_income_tax and accuracy-related_penalties as follows penalty year deficiency dollar_figure dollar_figure dollar_figure sec_6662 dollar_figure dollar_figure dollar_figure respondent concedes that petitioners are entitled to claimed unreimbursed employee_business_expense deductions of dollar_figure for dollar_figure for and dollar_figure for before the reduction required by sec_67 respondent also made concessions with respect to cash charitable_contribution deductions and noncash charitable_contribution deductions for the years in issue but the amounts are not clear from the transcript and the parties will resolve this in the rule_155_computations additionally respondent concedes that petitioners are entitled to certain deductions claimed on schedules c profit or loss from business of dollar_figure for dollar_figure for and dollar_figure for for other expenses petitioners did not dispute the unreported income determined in the notice_of_deficiency for the years in issue therefore these issues are deemed conceded by petitioners see rule b the adjustments for petitioners’ exemption amounts self- employment_tax self-employment_tax deduction and alternative_minimum_tax are computational and will be resolved by the determinations of the court on the other issues see sec_151 sec_1401 sec_1402 sec_164 the issues remaining for decision are whether petitioners are entitled to deductions for charitable_contributions in excess of those agreed to or allowed by respondent are entitled to deductions claimed on schedule c in excess of those agreed to by respondent and are liable for the accuracy-related_penalties under sec_6662 for the years in issue background no stipulation of facts was filed in this case the exhibits received in evidence at trial are incorporated herein by reference petitioners lived in maryland when they filed their petition john h chisolm and dionne chisolm are married individuals who were employed full time in and mr chisolm worked as a canine officer for the department of homeland security and mrs chisolm worked as a program analyst mrs chisolm also engaged in real_estate activity and claimed business_expense deductions for this activity for the years in issue petitioners claimed aggregate business_expense deductions associated with mrs chisolm’s real_estate activity on schedules c of dollar_figure dollar_figure and dollar_figure for and respectively the expenses reported on schedules c include those for advertising car and truck insurance office meals and entertainment and other expenses mrs chisolm did not report significant profits during the years in issue with respect to the real_estate activity petitioners claimed deductions for cash charitable_contributions on schedules a itemized_deductions of dollar_figure dollar_figure and dollar_figure for and respectively petitioners also claimed deductions for noncash charitable_contributions of dollar_figure dollar_figure and dollar_figure for and respectively forms noncash charitable_contributions attached to the returns for the years in issue show that petitioners purported to have made donations of clothing toys shoes housewares furniture electronics a computer and a printer respondent issued a notice_of_deficiency disallowing all of petitioners’ claimed schedules c expense deductions and charitable_contribution deductions for the years in issue and determined that petitioners are liable for the accuracy- related penalties under sec_6662 discussion generally the commissioner’s determinations in a notice_of_deficiency are presumed correct and the taxpayers have the burden of proving that those determinations are erroneous see rule a 290_us_111 in some cases the burden_of_proof with respect to relevant factual issues may shift to the commissioner under sec_7491 the court finds that petitioners have not argued or shown that they have met the requirements of sec_7491 and the burden_of_proof does not shift to respondent charitable_contributions sec_170 provides the general_rule that there shall be allowable as a deduction any charitable_contribution which is made within the taxable_year and verified under regulations prescribed by the secretary sec_1_170a-13 income_tax regs provides that separate contributions of less than dollar_figure are not subject_to the contemporaneous written acknowledgment requirement of sec_170 regardless of whether the sum of the contributions to a donee organization equals dollar_figure or more rather monetary charitable_contributions of less than dollar_figure must be substantiated by a canceled check a receipt from the donee organization or other reliable written records showing the name of the donee the date of the contribution and the amount of the contribution sec_1 170a- a income_tax regs pursuant to sec_170 deductions for contributions of cash or property of dollar_figure or more must be substantiated by a contemporaneous written acknowledgment from the donee organization that includes the amount of cash and a description but not necessarily the value of any property other than cash contributed a statement whether the donee organization provided any goods or services in consideration to the taxpayer in exchange for the donation a description and good-faith estimate of the value of any goods or services provided in consideration for the contribution and if any intangible religious benefits were provided a statement to that effect sec_170 i - iii sec_1 170a- f i - iv income_tax regs to verify a charitable_contribution of property other than money with a claimed value of dollar_figure or more the taxpayer must substantiate the contribution with a contemporaneous written acknowledgment from the donee as required in the form and detail discussed above sec_170 i - iii sec_1 170a- f i - iv income_tax regs the regulations require that taxpayers who make contributions of property with a claimed deduction of more than dollar_figure but not more than dollar_figure maintain receipts showing the name and address of the donee the date and location of the contribution and the property’s description in detail reasonably sufficient under the circumstances sec_170 sec_1_170a-13 income_tax regs if it is impractical to obtain a receipt under the circumstances the taxpayer must maintain reliable written records with respect to each item of donated property sec_1 170a- b income_tax regs additionally where a taxpayer claims a deduction in excess of dollar_figure for a charitable_contribution of property other than money the taxpayer is also required to attach form_8283 to the taxpayer’s form_1040 u s individual_income_tax_return and maintain a written record that indicates how the property was acquired and the taxpayer’s basis in the property sec_1_170a-13 income_tax regs petitioners did not provide documents substantiating the claimed deductions for cash charitable_contributions for the years in issue or the noncash charitable_contributions reported on the attached forms without other reliable evidence to substantiate those charitable_contributions petitioners are not entitled to claim deductions for them accordingly we sustain respondent’s determinations to the extent not conceded by respondent disallowing the cash and noncash charitable_contribution deductions for the years in issue schedule c deductions taxpayers are allowed a deduction for ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business sec_162 income_tax deductions are a matter of legislative grace and the taxpayer bears the burden of proving entitlement to any deduction claimed rule a 503_us_79 a taxpayer must substantiate his deductions by keeping and producing adequate_records that enable the commissioner to determine the taxpayer’s correct_tax liability sec_6001 65_tc_87 aff’d per curiam 540_f2d_821 5th cir 43_tc_824 these records must be retained for as long as the contents may become material and must be kept available for inspection sec_1_6001-1 income_tax regs in some instances the court may approximate the amount of a deduction if the taxpayer can establish a deductible expense but cannot substantiate the precise amount 39_f2d_540 2d cir 85_tc_731 there must be sufficient evidence in the record however to permit the court to conclude that a deductible expense was paid_or_incurred for at least the amount allowed 245_f2d_559 5th cir certain expenses are subject_to strict substantiation rules under sec_274 such expenses include those relating to travel_expenses meals and entertainment expenditures and expenses related to the use of listed_property as defined under sec_280f see 50_tc_823 aff’d per curiam 412_f2d_201 2d cir listed_property includes passenger automobiles sec_280f to comply with the strict substantiation rules the taxpayer must provide adequate_records or sufficient evidence corroborating the amount of the taxpayer’s claimed expense the time and place the expense was incurred the business_purpose of the expense and the business relationship of the taxpayer to any others who benefited by the expense sec_1_274-5t and c temporary income_tax regs fed reg nov to substantiate deductions using adequate_records the taxpayer must maintain an account book a log a diary or a similar record and documentary_evidence to establish each element of an expenditure sec_1_274-5t temporary income_tax regs fed reg date the court may not use the cohan_rule to estimate expenses subject_to the strict substantiation requirements under sec_274 sec_1_274-5t temporary income_tax regs fed reg date when a taxpayer shows that his inability to produce adequate_records is due to circumstances beyond his control such as destruction by fire flood earthquake or other_casualty the taxpayer is allowed to substantiate deductions through other credible_evidence 122_tc_305 sec_1 5t c temporary income_tax regs fed reg date a taxpayer is required to reconstruct pertinent records to the fullest extent possible see chong v commissioner tcmemo_2007_12 if no other documentation is available the court may but is not obliged to accept credible testimony of a taxpayer to substantiate a deduction see boyd v commissioner t c pincite citing watson v commissioner t c memo freeman v commissioner tcmemo_2009_213 for the years in issue petitioners deducted schedule c expenses related to mrs chisolm’s real_estate activity petitioners asserted that they were unable to provide any documents to substantiate their expenses because all relevant documents needed to prepare their tax returns were provided to their accountant and the accountant had since passed away petitioners asserted that they were unable to retrieve their documents from the accountant’s family or the estate of the accountant petitioners assert that they did not keep any hardcopies of the documents because they had scanned them into their computer and that their computer subsequently died thereby deleting all their personal and business data that was stored in the computer the court assumes the truth of petitioners’ assertions nevertheless they did not provide corroborating records or credible testimony that would enable the court to allow any deductible expenses accordingly respondent’s disallowance of the schedule c deductions for the years in issue in excess of respondent’s concessions is sustained accuracy-related_penalties sec_6662 and b and imposes a accuracy-related_penalty on any portion of an underpayment_of_tax required to be shown on a return if the underpayment is due to among other reasons negligence disregard of rules or regulations or any substantial_understatement_of_income_tax respondent bears the burden of production as to the penalty see sec_7491 negligence is defined as any failure to make a reasonable attempt to comply with the provisions of the code and the term disregard includes any careless reckless or intentional disregard sec_6662 negligence also includes any failure by the taxpayer to keep adequate books_and_records or to substantiate items properly sec_1_6662-3 and income_tax regs the accuracy-related_penalty is not imposed with respect to any portion of an underpayment if a taxpayer demonstrates that there was reasonable_cause for that portion of the underpayment and that he or she acted in good_faith with respect to that portion see sec_6664 sec_1_6664-4 income_tax regs specifically provides circumstances that may indicate reasonable_cause and good_faith include an honest misunderstanding of fact or law that is reasonable in light of the experience knowledge and education of the taxpayer the most important factor is the extent of the taxpayer’s effort to assess his proper tax_liability for the year id on the basis of petitioners’ failure to keep adequate books_and_records or to substantiate items properly the court concludes that respondent has produced sufficient evidence of negligence to show that the accuracy-related_penalty under sec_6662 is appropriate for the years in issue petitioners did not provide any other evidence at trial to substantiate the deductions disallowed in the notice_of_deficiency in addition petitioners did not show that there was reasonable_cause for and that they acted in good_faith with respect to the claimed deductions disallowed for the years in issue therefore respondent’s determination of the accuracy-related_penalties under sec_6662 for the years in issue is sustained the court has considered all of the parties’ arguments and to the extent not addressed herein we conclude that they are moot irrelevant or without merit to reflect the foregoing decision will be entered under rule
